Claims 1 to 7, 10 to 13 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In the newly added language “wherein the film forming polymer…” is indefinite.  A Markush group uses the language “selected from the group consisting of… and…” such that the Markush group of the film forming polymer appears to end with “and mixtures thereof…”.  Thus the presence of the additional “and” as in “and a film forming alkoxysilyl…” is confusing.  It is unclear if the film forming alkoxysilyl is intended to be part of the Markush group or if this is an additional requirement, as in the film forming polymer is both one of the Markush group AND a film forming alkoxysilyl polymer as claimed.  

	Since claims 10 and 11 are pending and are directed to these film forming poly-mers separately the Examiner will interpret claim 1 as having the film forming alkoxysilyl polymer be an option for the Markush group.  Applicants’ response does not indicate that these polymers are used in combination, as it only indicates that the limitations of “nonrejected claims 10 and 11”1 have been added to claim 1.
	See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.

Reference to “the alkoxysilyl bearing polymer” lacks antecedent basis.  The Examiner will interpret this language as referring to the film forming alkoxy-silyl containing polymer.  She notes that this polymer is considered to be an option for the film forming polymer and is not required such that, in the event that the film forming polymer is NOT an alkoxysilyl containing polymer such a drying agent is not required.

Claim 4 is confusing.  First note that “selected from the group consisting of” followed by and/or is an improper Markush group.  Furthermore it is unclear how being modified by organic radicals differs from the R1-3 limitations found in claim 1.  Finally it is unclear what is intended by a terminal and/or lateral organic group.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how this claim further limits claim 1 as “organic radicals” does not appear to be narrower than the limitations in claim 1 and “terminal and/or lateral” does not distinguish the radicals from any already present in Formula (I).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	As an aside the Examiner notes that claims 10 and 11 would not be considered to be further limiting IF claim 1 was interpreted as including both the film forming polymer from claim 10 AND the film forming polymer from claim 11 but, as noted above, this is not the interpretation being given.  

By inserting the limitations of claims 10 and 11 into claim 1 the amendment dated 11/9/21 overcomes many of the prior art rejections.  The following rejection, which applied to claims 10 and 11 in the office action dated 8/13/21, is maintained.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 1 to 7, 10 to 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Silikopon EF data sheet.
	This rejection is maintained from the previous office action.  

	First, it eventually refers back to the office action dated 9/4/20 in which claims 1 to 6, 8, 10, 12, 13 and 22 were rejected over Busch et al.
	In fact the office action dated 9/4/20 was superseded by the office action dated 9/21/20 which restarted the period of response and replaced the office action dated 9/4/20.  Note the following paragraph from the office action dated 9/21/20

    PNG
    media_image1.png
    148
    653
    media_image1.png
    Greyscale

 	Applicants were aware of this issue as their response dated 12/14/20 starts with 

    PNG
    media_image2.png
    137
    602
    media_image2.png
    Greyscale

	 Second, the rejection in the latest non-final office action specifically rejects claims 10 and 11 over Busch et al. in view of Silikopon EF data sheet such that it should have been readily apparent that putting the limitations of claims 10 and 11 into claim 1 would not have overcome this rejection.
	Paragraph 11 of the office action dated 9/21/20 specifically notes that applicants admit that Silikopon EF meets the requirements of claims 10 and 11, further supporting the position that placing the limitations of claims 10 and 11 into claim 1 will not overcome this rejection that incorporates the Silikopon EF data sheet.
	To clarify this rejection is based on the fact that Busch teach branched epoxysil-oxanes that also contain polyoxyalkylene ether groups.  See the siloxane in paragraph 30 and note that the claimed b and b1 ranges would have been obvious over the 
	Paragraph 78 of Busch et al. teaches that these siloxanes can be admixed with other compounds, especially polysiloxanes which contain epoxy groups.  This does not teach the specific film former as claimed.
	Applicants admit in their specification that the film former required now by the instant claims (that of BOTH claims 10 and 11) is met by Silikopon EF.  The data sheet for this compound teaches that it is a polysiloxane which contains epoxy groups that is used to prepare coatings having antifouling, anti-icing and anti-corrosive features.  
	From this one having ordinary skill in the art would have been motivated to select a known and commercially available epoxy functional siloxane in admixture with the polysiloxane in Busch et al., thereby rendering obvious the instant claims.

	In the event that claim 1 is interpreted as requiring from .2 to 3 wt% of a drying agent, the Examiner notes that this requirement would have been obvious to one having ordinary skill in the art. The presence of moisture in a composition containing alkoxysilyl groups would have the deleterious effect of causing premature crosslinking or curing.  The addition of a drying agent, also known as a moisture scavenger or a desiccant, is a well-known manner in which one can extend the stability of an alkoxysilyl curing system.  As such the addition of such a known additive would have been obvious to the skilled artisan, who also would have been able to determine the useful and operable amount of such an additive.  In this manner the presence of .2 to 3 wt% of a drying agent would have been obvious when the claimed composition contains an alkoxysilyl polymer.  This rationale would apply to claim 11 in the event that the “alkoxysilyl bearing polymer” is the same as the “alkoxysilyl containing polymer”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
1/5/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner disagrees that claims 10 and 11 are non-rejected claims but this will be discussed separately.